J-S52012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 STACEY CULBERT                          :
                                         :
                   Appellant             :   No. 3392 EDA 2018

           Appeal from the PCRA Order Entered October 18, 2018
            In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0500381-1998,
                          MC-51-CR-0447551-1998

BEFORE: OTT, J., KUNSELMAN, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM BY KUNSELMAN, J.:

                                                 FILED DECEMBER 2, 2019

     Because we are bound by this Court’s decision in Commonwealth v.

Jackson, 30 A.3d 516 (Pa. Super. 2011), I join in the majority decision.

Nonetheless, I believe that requiring Culbert to serve a sentence potentially

20 years beyond the maximum allowed by law, solely because he did not

discover the error within one year of the date his sentence became final,

constitutes a manifest miscarriage of justice. I therefore write separately to

encourage our Supreme Court and/or our General Assembly to examine this

issue and allow for courts to correct at any time a sentence that patently

exceeds the maximum allowed by law.

     Judge McLaughlin joins the concurring memorandum.